Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 1 of 25
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 August 23, 2021
                                                                Nathan Ochsner, Clerk
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 2 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 3 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 4 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 5 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 6 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 7 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 8 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 9 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 10 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 11 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 12 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 13 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 14 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 15 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 16 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 17 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 18 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 19 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 20 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 21 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 22 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 23 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 24 of 25
Case 4:16-cv-01670 Document 432 Filed on 08/23/21 in TXSD Page 25 of 25
